United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 00-1936
                                    ___________

Mark St. Hilaire,                        *
                                         *
      Plaintiff - Appellant,             *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of Minnesota.
Minco Products, Inc.,                    *
                                         *     [UNPUBLISHED]
      Defendant - Appellee.              *
                                    ___________

                               Submitted: December 14, 2000

                                   Filed: February 5, 2001
                                    ___________

Before LOKEN and MAGILL, Circuit Judges, and BATTEY,* District Judge.
                            ___________

PER CURIAM.

      After Minco Products, Inc., terminated Mark St. Hilaire for allegedly harassing
two female co-workers, threatening a supervisor, and poor work habits, St. Hilaire
exhausted his administrative remedies and commenced this action, alleging disability




      *
       The HONORABLE RICHARD H. BATTEY, United States District Judge for
the District of South Dakota, sitting by designation.
and retaliation discrimination. The district court1 granted summary judgment in favor
of Minco dismissing St. Hilaire’s discrimination claims. The court concluded he
neither alleged nor demonstrated the “protected activity” needed to support a retaliation
claim, and he failed to present sufficient evidence that Minco’s legitimate, non-
discriminatory reasons for the termination were a pretext for disability discrimination.

       St. Hilaire appeals, arguing he established a prima facie case of disability
discrimination (which the district court assumed), and Minco’s stated reasons for the
termination are “transparently pretextual.” After de novo review of the summary
judgment record, we affirm the dismissal of his discrimination claims for the reasons
stated by the district court. See 8th Cir. Rule 47B. St. Hilaire further argues that the
district court abused its discretion by granting Minco’s discovery motions to compel
production of St. Hilaire’s medical and tax records. We decline to consider these
rulings, as they did not affect the dismissal of St. Hilaire’s claims on the merits. See
6 MOORE’S FEDERAL PRACTICE § 26.07[5] (Matthew Bender 3d ed.) (interlocutory
discovery orders reviewable on appeal “insofar as they are not moot and have affected
the correctness of the final judgment”).

      The judgment of the district court is affirmed.

      A true copy.

             Attest:

                 CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
        The HONORABLE ANN D. MONTGOMERY, United States District Judge
for the District of Minnesota.

                                          -2-